Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                            Desc: Main
                           Document Page 1 of 17



                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


   In re:

   The Financial Oversight and Management Board                  PROMESA
   for Puerto Rico,                                              Title III
                as representative of                             No. 17 BK 3283-LTS
                                                                 (Jointly Administered)
   The Commonwealth of Puerto Rico, et al.,

                               Debtors.1



   NOTICE OF HEARING ON OMNIBUS MOTION TO DISMISS OF THE LAWFUL
  CONSTITUTIONAL DEBT COALITION, PURSUANT TO BANKRUPTCY RULE 7012,
       OF CLAIM OBJECTIONS FILED OR ASSERTED BY THE FINANCIAL
   MANAGEMENT OVERSIGHT BOARD FOR PUERTO RICO AND THE OFFICIAL
                 COMMITTEE OF UNSECURED CREDITORS




            The Debtors in these Title III cases, along with each Debtor’s respective bankruptcy case number
            1

  and the last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the
  (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal
  Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-
  BK-3284-LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Employees Retirement System of the
  Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last
  Four Digits of Federal Tax ID: 9686); (iv) Puerto Rico Highways and Transportation Authority (“HTA”)
  (Bankruptcy Case No. 17-BK-3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (v) Puerto Rico
  Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-BK-4780-LTS) (Last Four Digits of
  Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19
  BK 5523-LTS) (Last Four Digits of Federal Tax ID: 3801). (Title III case numbers are listed as Bankruptcy
  Case numbers due to software limitations).
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01 Desc: Main
                           Document Page 2 of 17
                              Hearing Date: April 30, 2020 at 10:00 a.m. (AST) / (ET)
                         Objection Deadline: March 18, 2020 at 5:00 p.m. (AST) / (ET)



         PLEASE TAKE NOTICE that a hearing on the Omnibus Motion to Dismiss of the Lawful

  Constitutional Debt Coalition, Pursuant to Bankruptcy Rule 7012, of Claim Objections Filed or

  Asserted by the Financial Management Oversight Board for Puerto Rico and The Official

  Committee of Unsecured Creditors, dated February 5, 2020 (the “Motion to Dismiss”), will be

  held before the Honorable Judge Laura Taylor Swain, United States District Court Judge, at the

  Southern District of New York, Daniel Patrick Moynihan United States Courthouse, 500 Pearl St.,

  Suite No. 3212, New York, New York 10007-1312 on April 30, 2020 at 10:00 a.m. (Atlantic

  Standard Time).


         PLEASE TAKE FURTHER NOTICE that any responses or objections (“Objections”)

  to the Motion shall be in writing, shall conform to the Federal Rules of Bankruptcy Procedure and

  the Local Bankruptcy Rules for the District of Puerto Rico, shall be filed with the Court (a) by

  attorneys practicing in the District Court, including attorneys admitted pro hac vice, electronically

  in accordance with Rule 5 of the Local Rules for the District of Puerto Rico (the “Local District

  Court Rules”), and (b) by all other parties in interest, on a CD-ROM, in textsearchable portable

  document format (PDF), to the extent applicable, and shall be served in accordance with the Tenth

  Amended Case Management Procedures, Dkt. No. 8027-1, so as to be so filed and received no

  later than March 18, 2020 at 5:00 p.m. (Atlantic Standard Time) (the “Objection Deadline”).


         PLEASE TAKE FURTHER NOTICE that if an Objection to the Motion is not received

  by the Objection Deadline, the relief requested shall be deemed unopposed, and the District Court

  may enter an order granting the relief sought without a hearing pursuant to the Tenth Amended

  Case Management Procedures, Dkt. No. 8027-1.



                                                   2
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01              Desc: Main
                           Document Page 3 of 17



  DATED: February 5, 2020
   Respectfully submitted,

   REICHARD & ESCALERA                         QUINN   EMANUEL            URQUHART     &
                                               SULLIVAN, LLP
   By :   /s/ Rafael Escalera
          Rafael Escalera                      Susheel Kirpalani (pro hac vice)
          USDC No. 122609                      susheelkirpalani@quinnemanuel.com
          escalera@reichardescalera.com
                                               K. John Shaffer (pro hac vice)
          Sylvia M. Arizmendi                  johnshaffer@quinnemanuel.com
          USDC-PR 210714
          arizmendis@reichardescalera.com      Daniel Salinas
                                               USDC-PR 224006
          Carlos R. Rivera-Ortiz               danielsalinas@quinnemanuel.com
          USDC-PR 303409
          riverac@reichardescalera.com         Matthew Scheck (pro hac vice)
                                               matthewscheck@quinnemanuel.com
          255 Ponce de León Avenue
          MCS Plaza, 10th Floor                Eric Kay (pro hac vice)
          San Juan, Puerto Rico 00917-1913     erickay@quinnemanuel.com

                                               Zachary Russell (pro hac vice)
                                               zacharyrussell@quinnemanuel.com

                                               51 Madison Avenue, 22nd Floor
                                               New York, New York 10010-1603




                     Co-Counsel for the Lawful Constitutional Debt Coalition




                                               3
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                            Desc: Main
                           Document Page 4 of 17



                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO


   In re:

   The Financial Oversight and Management Board                  PROMESA
   for Puerto Rico,                                              Title III
                as representative of                             No. 17 BK 3283-LTS
                                                                 (Jointly Administered)
   The Commonwealth of Puerto Rico, et al.,

                               Debtors.2



            OMNIBUS MOTION TO DISMISS OF THE LAWFUL CONSTITUTIONAL
             DEBT COALITION, PURSUANT TO BANKRUPTCY RULE 7012, OF
              CLAIM OBJECTIONS FILED OR ASSERTED BY THE FINANCIAL
               MANAGEMENT OVERSIGHT BOARD FOR PUERTO RICO AND
                THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS




            The Debtors in these Title III cases, along with each Debtor’s respective bankruptcy case number
            2

  and the last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the
  (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17-BK-3283-LTS) (Last Four Digits of Federal
  Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17-
  BK-3284-LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Employees Retirement System of the
  Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566-LTS) (Last
  Four Digits of Federal Tax ID: 9686); (iv) Puerto Rico Highways and Transportation Authority (“HTA”)
  (Bankruptcy Case No. 17-BK-3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (v) Puerto Rico
  Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-BK-4780-LTS) (Last Four Digits of
  Federal Tax ID: 3747); and (vi) Puerto Rico Public Buildings Authority (“PBA”) (Bankruptcy Case No. 19
  BK 5523-LTS) (Last Four Digits of Federal Tax ID: 3801). (Title III case numbers are listed as Bankruptcy
  Case numbers due to software limitations).
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                           Desc: Main
                           Document Page 5 of 17



  To the Honorable United States District Court Judge Laura Taylor Swain:

          The Lawful Constitutional Debt Coalition (the “LCDC”),3 hereby files this motion to

  dismiss (the “Motion to Dismiss”) pursuant to Rule 7012 of the Federal Rule of Bankruptcy

  Procedure (the “Bankruptcy Rules”), made applicable to these Title III cases by section 310 of

  PROMESA, requesting entry of an order, substantially in the form attached hereto as Exhibit A,

  dismissing certain omnibus objections to claim that have been filed by Financial Oversight and

  Management Board, Acting Through Its Special Claims Committee (the “FOMB”), and/or the

  Official Committee of Unsecured Creditors (the “UCC”) in the Commonwealth Title III case

  seeking to disallow claims based on certain general obligation bonds issued by the Commonwealth

  and certain bonds guaranteed by the Commonwealth.4 In support of this Motion to Dismiss, the

  LCDC respectfully states as follows:




          3
             The members of the LCDC and their respective holdings are set forth in the Fourth Supplemental
  Verified Statement of the Lawful Constitutional Debt Coalition Pursuant to Federal Rule of Bankruptcy
  Procedure 2019 (Dkt. No. 9732).
          4
              See Omnibus Objection of (I) Financial Oversight and Management Board, Acting Through Its
  Special Claims Committee, and (II) Official Committee of Unsecured Creditors, Pursuant to Bankruptcy
  Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by Holders of Certain
  Commonwealth General Obligation Bonds (Dkt. No. 4784) (the “2012-2014 GO Bond Objection”);
  Omnibus Objection of Official Committee of Unsecured Creditors, Pursuant To Bankruptcy Code Section
  502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by Holders of Certain 2011 Commonwealth
  General Obligation Bonds (Dkt. No. 7057) (the “2011 GO Bond Objection”); Omnibus Objection of
  Official Committee of Unsecured Creditors, Pursuant to Bankruptcy Code Section 502 and Bankruptcy
  Rule 3007, to Claims Filed or Asserted Against Commonwealth by Holders of Certain Puerto Rico Public
  Buildings Authority Bonds (Dkt. No. 8141) (the “PBA Bond Objection”); Official Committee of Unsecured
  Creditors’ Omnibus Objection on Constitutional Debt Limit Grounds to (I) Claim of Government
  Development Bank for Puerto Rico [Claim Number 29485] Based on Certain Commonwealth-Issued Notes
  and on Certain Commonwealth-Issued Notes and Commonwealth Guaranty of Certain Bond Issued by Port
  of Americas Authority, (II) Claim of ScotiaBank de Puerto Rico [Claim Number 47658] Based on Full
  Faith and Credit Note Issued by Puerto Rico General Service Administration, and (III) Claims Filed or
  Asserted Against Commonwealth Based on Commonwealth Guaranty of Certain Notes Issued by Puerto
  Rico Infrastructure Authority (Dkt. No. 9735) (the “Miscellaneous Debt Limit Claim Objection”)
  (collectively, the “Claim Objections”)).
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                        Desc: Main
                           Document Page 6 of 17



                                    PRELIMINARY STATEMENT

         1.        The Constitutional Debt Limit prohibits the Commonwealth of Puerto Rico (the

  “Commonwealth”) from directly issuing bonds or guaranteeing bonds backed by its full faith,

  credit, and taxing power if the sum of (i) the amount of principal and interest due on the bonds

  proposed to be issued together with all similar “direct obligations of the Commonwealth for money

  borrowed directly by the Commonwealth evidenced by bonds” previously issued by the

  Commonwealth and still outstanding, payable in any fiscal year (the “First Prong”), plus (ii) any

  amounts paid by the Commonwealth in the fiscal year immediately preceding the then current

  fiscal year “for principal and interest on account of any outstanding obligations evidenced by

  bonds or notes guaranteed by the Commonwealth,” (the “Second Prong”), exceeds 15 percent of

  the average annual revenues deposited into the Treasury of Puerto Rico over the two previous

  years.5 In other words, the Constitutional Debt Limit applies both to direct obligations for bonds

  issued by the Commonwealth and to obligations for bonds guaranteed by the Commonwealth

  provided that the Commonwealth made debt service payments on account of such guaranteed

  obligations.

         2.        On January 8, 2020, the LCDC filed the Omnibus Objection of the Lawful

  Constitutional Debt Coalition, Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule

  3007, to Claims Filed or Asserted by Holders of Certain Bonds Issued or Guaranteed by the

  Commonwealth (Dkt. No. 9730) (the “LCDC Claim Objection”).6 The FOMB and UCC Claim

  Objections assert that certain bonds issued or guaranteed by the Commonwealth breached the

  Constitutional Debt Limit. Some of the Claim Objections attack the same bonds that are the


         5
              P.R. CONST. art. VI, § 2 (emphasis added).
         6
           Capitalized terms not defined herein shall have the meanings ascribed to them in the LCDC
  Claim Objection.


                                                      2
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                        Desc: Main
                           Document Page 7 of 17



  subject of the LCDC Claim Objection.7 Each of the Claim Objections, however, are based on

  mistaken interpretations of the Puerto Rico Constitution that render them legally flawed. First, all

  of the Claim Objections are based on the central theory that the bonds issued by the PBA and

  guaranteed by the Commonwealth (“PBA Bonds”) constitute “direct objections of the

  Commonwealth” and should have been included in the First Prong of the Constitutional Debt

  Limit.8 The LCDC respectfully submits, however, that such theory expands the First Prong beyond

  its plain meaning (i.e., “direct obligations of the Commonwealth for money borrowed directly by

  the Commonwealth”).9 By definition, bonds issued by the PBA, an independent instrumentality

  of the Commonwealth, are neither “direct obligations of the Commonwealth nor money borrowed

  directly by the Commonwealth, under any meaning of the word “direct.”

         3.         Second, the UCC asserts that certain general obligations bonds (“GO Bonds”) were

  issued in violation of the Commonwealth Constitution’s Balanced Budget Clause (as defined in

  2012-2014 GO Bond Objection) because those bonds were issued for deficit financing.10 The

  UCC interprets the Balanced Budget Clause’s prohibition against a fiscal deficit in a given year as

  a prohibition against deficit financing.11 But this reading is mistaken because it assumes that the


         7
               The 2012-2014 GO Bond Objection objects to substantially the same GO bonds that are the
  subject of LCDC Claim Objection; the PBA Bond Objection objects to, inter alia, the 2012 PBA Bonds
  that are subject of LCDC Claim Objection; and the Miscellaneous Debt Limit Claim Objection objects to,
  inter alia, the same PRIFA BANS and Ports Bonds that are the subject of the LCDC Claim Objection.
         8
              The Claim Objections assert that the PBA is a sham entity and the PBA Bonds should be
  considered direct obligations of the Commonwealth. See 2012-2014 GO Bond Objection ¶¶ 63-86; 2011
  GO Bond Objection ¶ 27; PBA Bond Objection ¶ 19; Miscellaneous Debt Limit Claim Objection ¶ 26. For
  the reasons set forth in the LCDC Claim Objection, this argument fails.
         9
            The LCDC also disagrees with Ambac Assurance Corporation’s position that even though the
  PBA is a validly created separate instrumentality of the Commonwealth, the rental payments made by the
  Commonwealth to the PBA should be counted in the First Prong. See Ambac Assurance Corporation’s
  Statement of Position in Omnibus Objection to Claims Filed or Asserted by Holders of Certain
  Commonwealth General Obligation Bonds (Dkt. No. 6171) ¶¶ 5-11.
         10
              2012-2014 GO Bond Objection ¶¶ 91-98; 2011 GO Bond Objection ¶ 29.
         11
              Id.


                                                    3
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                        Desc: Main
                           Document Page 8 of 17



  translated English version, rather than the original Spanish version, of the Balanced Budget Clause

  controls.

          4.      In an effort to streamline the claims objection and resolution process, the LCDC

  brings this Motion to Dismiss based upon a faithful reading of both prongs of the Constitutional

  Debt Limit and the intended meaning of the Balanced Budget Clause. The LCDC submits that the

  rental payments made by the Commonwealth to the PBA that were then used to pay debt service

  on bonds the Commonwealth guaranteed fall squarely within the Second Prong of the

  Constitutional Debt Limit because they were payments made on account of the Commonwealth’s

  guarantee. With respect to the Balanced Budget Clause, the LCDC submits that the Spanish

  version is controlling, which allows issuance of bonds to finance a fiscal deficit, and, in any event,

  federal law allows deficit financing, and the UCC fails to explain how the issuance of GO Bonds

  caused any fiscal deficit in the first place.

          5.      Once the Commonwealth’s debt service rental payments to PBA are accurately

  accounted for within the Second Prong of the Constitutional Debt Limit and the Balanced Budget

  Clause is properly construed, it is clear that the Commonwealth breached the Constitutional Debt

  Limit beginning on March 29, 2012, when it issued the series 2012 B GO Bonds followed by the

  2012 A GO Bonds pursuant to a bond resolution adopted on March 7, 2012. While the LCDC

  objected to the some of the same bonds that are the subject of the FOMB’s and UCC’s Claim

  Objections, the LCDC moves to dismiss those Claim Objections because of their mistaken reading

  of the Constitutional Debt Limit and the Balanced Budget Clause.

                                            BACKGROUND

  I.      THE CLAIM OBJECTIONS

          6.      On January 14, 2019, the FOMB and the UCC filed the 2012-2014 GO Bond

  Objection. The 2012-2014 GO Bond Objection argues that debt service on PBA bonds should be


                                                    4
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                  Desc: Main
                           Document Page 9 of 17



  included as “direct obligations” of the Commonwealth in the First Prong of the Commonwealth’s

  Constitutional Debt Limit because the PBA structure is a sham that merely serves as an

  intermediary between the Commonwealth and PBA bondholders. Accordingly, the FOMB and

  the UCC conclude that the Constitutional Debt Limit was exceeded in March 2012 and all GO

  bonds issued thereafter should be invalidated. In addition, the UCC asserts that some GO Bonds

  are invalid because they were issued in violation of the Commonwealth’s constitutional Balanced

  Budget Clause, which, in the UCC’s view, prohibits deficit financing.

         7.     On May 21, 2019, the UCC filed the 2011 GO Bond Objection, asserting that based

  on the interpretation of the Constitutional Debt Limit articulated in the 2012-2014 GO Bond

  Objection, approximately $1 billion of GO Bonds issued in 2011 also violated the Constitutional

  Debt Limit. In addition, the UCC argues that some of the 2011 GO Bonds were issued in violation

  of the Balanced Budget Clause.

         8.     On July 18, 2019, the UCC filed the PBA Bond Objection, seeking to disallow

  claims based on PBA Bonds issued after March 2011 based on the same theories advanced in the

  2012-2014 GO Bond Objection and the 2011 GO Bond Objection.

  II.    THE CLAIM OBJECTION LITIGATION SCHEDULE

         9.     Upon the FOMB and the UCC’s Urgent Motion Establishing Procedures with

  Respect to Omnibus Objection to Claims Filed or Asserted by Holders of Certain Commonwealth

  General Obligation Bonds and Requesting Related Relief (Dkt. No. 4788) (the “Procedures

  Motion”), the Court entered the Order Establishing Initial Procedures With Respect to the 2012-

  2014 GO Bond Objection (Dkt. No. 5143) (the “Procedures Order”), which set forth

  comprehensive procedures with respect to the 2012-2014 GO Bond Objection. Among other

  things, the Procedures Order required holders of 2012-2014 GO Bonds that wished to participate




                                                 5
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                           Desc: Main
                           Document Page 10 of 17



  in the litigation of the 2012-2014 GO Bond Objection to submit a notice of participation by April

  16, 2019.

          10.     On April 16, 2019 the LCDC filed its Notice of Participation (Dkt. No. 6179) and

  supporting Statement of Position (Dkt. No. 6180).

          11.     On July 24, 2019, the Court entered its Order Regarding Stay Period and

  Mandatory Mediation (Dkt. No. 8244) (the “Stay Order”), which stayed, among other things, all

  litigation concerning the 2012-2014 GO Bond Objection and the PBA Bond Objection. On

  October 28, 2019, the Court extended the stay until December 31, 2019.

          12.     On November 27, 2019, the Mediation Team appointed by the Court in these Title

  III Cases (the “Mediation Team”) filed its Interim Report and Recommendation of the Mediation

  Team (Dkt. No. 9365) (the “Interim Report”). In connection with the Interim Report, the Court

  entered the Interim Case Management Order (Dkt. No. 9619) (the “Interim Order”). The Interim

  Order set forth an omnibus claim objections schedule whereby any additional omnibus claim

  objections disputing the validity of claims related to general obligation bonds issued by the

  Commonwealth, bonds guaranteed by the Commonwealth, or bonds issued by the PBA must be

  filed by January 8, 2020. On January 8, 2020, the UCC filed the Miscellaneous Debt Limit Claim

  Objection (Dkt. No. 9735) and the LCDC filed the LCDC Claim Objection. The Interim Order

  further sets February 5, 2020 as the deadline for the Identified Parties (as defined in the Interim

  Order) to file motion-to-dismiss Opening Brief(s).

          13.     The LCDC files this Motion to Dismiss in accordance with the Interim Order.12




          12
              For the avoidance of doubt, the LCDC moves to dismiss the Claim Objections because of their
  legal flaws, despite having objected to some of the same bonds as the Claim Objections. See supra note 5.


                                                     6
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                             Desc: Main
                           Document Page 11 of 17



                                           LEGAL STANDARD

          14.       Pursuant to the Interim Order, Bankruptcy Rule 7012, which applies Rule 12 of the

  Federal Rules of Civil Procedure, is incorporated in the litigation of the Claim Objections. For

  purposes of a motion to dismiss under Bankruptcy Rule 7012, a claim objection is treated like a

  complaint in an adversary matter.13 Questions of law are properly considered at the motion-to-

  dismiss stage.14

                                                ARGUMENT

          15.       The Claim Objections should be dismissed because their conclusions are based on

  two incorrect legal theories. The Claim Objections seek to invalidate 2012-2014 GO Bonds, 2011

  GO Bonds and certain PBA Bonds issued after March 2011 because (1) the issuance of those bonds

  exceeded the Constitutional Debt Limit when debt service on PBA Bonds is included as “direct

  obligations” in the First Prong of the Constitutional Debt Limit and (2) certain GO Bonds were

  issued in violation of the constitutional Balanced Budget Clause. These theories both fail. First,

  the PBA is a valid, independent legal entity, and debt service on PBA Bonds does not belong in

  the First Prong of the Constitutional Debt Limit because they are not “direct obligations” of the

  Commonwealth. However, debt service payments made by the Commonwealth to the PBA should

  be considered as payments on account of the Commonwealth’s guarantee of the PBA Bonds and

  included in the Second Prong of the Constitutional Debt Limit. Second, the Balanced Budget

  Clause is not a valid basis to disallow any GO Bonds because the controlling Spanish version of



          13
                See In re Black, Davis & Shue Agency, Inc., 460 B.R. 407, 415–16 (Bankr. M.D. Pa. 2011).
          14
              United States v. Caceres-Prado, 601 F. Supp. 468, 470 (D.P.R. 1984) (“If a motion to dismiss
  raises a question of law, rather than fact, then the motion would be properly considered.”). See also In re
  Mbazira, 518 B.R. 11, 14 (Bankr. D. Mass. 2014) (ruling on a motion to dismiss that presents a pure
  question of law).




                                                       7
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                         Desc: Main
                           Document Page 12 of 17



  the Balanced Budget Clause does not prohibit deficit financing; in any event, any such prohibition

  would be superseded by federal law, and the UCC fails to explain how the issuance of GO Bonds

  caused the deficit in the first place.

  I.      THE PBA IS NOT A SHAM ENTITY AND THE CLAIM OBJECTIONS RELY ON AN
          INCORRECT INTERPRETATION OF THE CONSTITUTIONAL DEBT LIMIT

          16.       As set forth in paragraphs 1-4, 18-22, and 39-44 of the LCDC Claim Objection, the

  PBA is not a sham entity, and the plain language of the Puerto Rico Constitution require that debt

  service rental payments made by the Commonwealth to the PBA be included in the Second Prong

  of the Constitutional Debt Limit as payments made on account of the Commonwealth guarantee.15

  Once the Constitutional Debt Limit is applied plainly as written, it is clear that the Constitutional

  Debt Limit was breached when the Commonwealth issued the 2012 A and 2012 B GO Bonds on

  April 3, 2012 and March 29, 2012, respectively. All GO and Commonwealth-guaranteed issuances

  that predate March 29, 2012 do not violate the Constitutional Debt Limit.

  II.     THE BALANCED BUDGET CLAUSE IS NOT A VALID BASIS TO INVALIDATE CERTAIN
          GO BONDS

          17.       The Claim Objections assert that certain GO Bonds should be invalidated because

  they were issued in violation of Article VI, Section 7 of the Commonwealth Constitution (the

  “Balanced Budget Clause”). The Balanced Budget Clause states in English: “The appropriations

  made for any fiscal year shall not exceed the total revenues, including available surplus, estimated

  for said fiscal year unless the imposition of taxes sufficient to cover said appropriations is provided

  by law.”16 The Spanish version of the Balanced Budget Clause does not use the term “total

  revenues,” but instead “recursos totales,” meaning “total resources,” which, as the UCC


          15
              The LCDC hereby incorporates by reference the LCDC Claim Objection and all arguments and
  assertions set forth therein.
          16
                P.R. CONST. art. VI, § 7.


                                                    8
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                       Desc: Main
                           Document Page 13 of 17



  concedes,17 was meant to include, among other things beyond tax revenues, the “issuance of

  bonds” (translated from Spanish). However, the UCC argues that the English version of the

  Commonwealth Constitution controls because that is the version that Congress approved.18 It

  argues that since borrowed funds are not “revenues,” the Balanced Budget Clause prohibits deficit

  financing (i.e., borrowing money to cover ordinary operating expenses and debt service payments

  that the Commonwealth is unable to fund from its total revenues, including available surplus).19

         There are several flaws with the UCC’s reasoning. First, the UCC errs in arguing that the

  English version of the Puerto Rico Constitution, which translates “recursos totales” as “total

  revenues,” controls. If there is any discrepancy between the original Spanish language debated at

  the constitutional convention and the English translation, the Spanish version should prevail. See

  P.R. LAWS ANN. tit. 31, § 13 (“In case of discrepancy between the English and Spanish texts of a

  statute passed by the Legislative Assembly of Puerto Rico, the text in which the same originated

  in either house, shall prevail in the construction of said statute…”). There is no rational basis for

  applying a different rule for the Puerto Rico Constitution than for its statutes.

         The UCC argues that Public Law 600 of July 3, 1950 and Public Law 447 of July 3, 1952

  adopted the English translation of the Puerto Rico Constitution as the controlling document.20

  However, the plain language of those Public Laws do not provide so. Public Law 600 merely

  authorized the “Legislature of the Puerto Rico … to call a constitutional convention to draft a

  constitution.”21 Public Law 447 also did not adopt the English translation, but rather approved



         17
              2012-2014 GO Bond Objection ¶ 95.
         18
              Id. ¶¶ 97-98.
         19
              Id. ¶¶ 17-19.
         20
              Id. ¶ 96.
         21
              Public Law 600, 64 Stat. 319, 48 U.S.C. § 731d (1950).


                                                     9
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                            Desc: Main
                           Document Page 14 of 17



  “the constitution of the Commonwealth … which was drafted by the selected delegates to the

  Constitutional Convention of Puerto Rico ….”22 The Constitutional Convention conducted its

  proceedings in Spanish and produced a Spanish-language draft of the Constitution. The Spanish

  version of the Constitution was voted on and approved first, with the English translation following.

  See, e.g., Constitutional Assembly Diaries (originally recorded in Spanish).23

          18.       Second, even if the Puerto Rico Constitution purported to prohibit debt financing

  (which it does not), such prohibition would be superseded by federal law. Section 38 of the

  Foraker Act24 and Section 3 of the Jones Act25 both granted the Commonwealth and its

  municipalities authority to issue bonds and other obligations not only when “necessary to

  anticipate taxes and revenues” but also “to protect the public credit.” This authorization survives

  to this day in the Federal Relations Act (48 U.S.C. § 741).26 These federal statutes authorized the

  Commonwealth to issue debt, anticipate taxes and revenues not yet available, and issue bonds to

  protect its public credit. Simply put, the Puerto Rico Constitution cannot be interpreted to prohibit

  issuance of debt that federal statutes allow.




          22
                Pub. L. No. 82-447, 66 Stat. 327-328 (1952).
          23
             See excerpts of certified English translation at Kirpalani Decl. Ex. 43 (Case No. 17-00257,
  Dkt. No. 309-44).
          24
               Act of April 12, 1900, ch. 191, 31 Stat. 77, Section 38, provides that: “where necessary to
  anticipate taxes and revenues, bonds and other obligations may be issued by Porto Rico [sic] or any
  municipal government therein as may be provided by law to provide for expenditures authorized by law,
  and to protect the public credit, and to reimburse the United States for any moneys….”
          25
               Act of March 2, 1917, ch. 145, 39 Stat. 951, Section 3, provides that: “when necessary to
  anticipate taxes and revenues, bonds and other obligations may be issued by Porto Rico [sic] or any
  municipal government therein as may be provided by law, and to protect the public credit ….”
          26
               The referenced provision of the Federal Relations Act provides that: “[W]hen necessary to
  anticipate taxes and revenues, bonds and other obligations may be issued by Puerto Rico or any municipal
  government therein as may be provided by law, and to protect the public credit.”


                                                       10
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                       Desc: Main
                           Document Page 15 of 17



         19.     Third, even if the Balanced Budget Clause referred to “total revenues” rather than

  “total resources,” as the UCC argues, the issuance of the GO Bonds does not in any way cause

  total revenues to be less than appropriations. The only thing prohibited by the Balanced Budget

  clause is for total appropriations to exceed total revenues in any particular year; the issuance of

  GO Bonds neither decrease total revenues nor increase appropriations. While the UCC describes

  how the GO Bonds were used to finance deficit spending, nothing in the Claim Objections

  identifies how or when the GO Bonds caused any budget unbalancing in the first place. Therefore,

  the UCC’s Balanced Budget Clause argument fails.

                                   RESERVATION OF RIGHTS

         20.     The LCDC hereby reserves all rights with respect to other motions to dismiss the

  Claim Objections or any other objections, responses, joinders, or replies thereto, to the extent not

  inconsistent with the arguments herein.

                                            CONCLUSION

         21.     WHEREFORE, the LCDC respectfully requests that the Court enter an order,

  substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

  granting such other and further relief as the Court deems just and proper.




                                                  11
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01              Desc: Main
                           Document Page 16 of 17



  DATED: February 5, 2020
   Respectfully submitted,

   REICHARD & ESCALERA                         QUINN   EMANUEL            URQUHART     &
                                               SULLIVAN, LLP
   By :   /s/ Rafael Escalera
          Rafael Escalera                      Susheel Kirpalani (pro hac vice)
          USDC No. 122609                      susheelkirpalani@quinnemanuel.com
          escalera@reichardescalera.com
                                               K. John Shaffer (pro hac vice)
          Sylvia M. Arizmendi                  johnshaffer@quinnemanuel.com
          USDC-PR 210714
          arizmendis@reichardescalera.com      Daniel Salinas
                                               USDC-PR 224006
          Carlos R. Rivera-Ortiz               danielsalinas@quinnemanuel.com
          USDC-PR 303409
          riverac@reichardescalera.com         Matthew Scheck (pro hac vice)
                                               matthewscheck@quinnemanuel.com
          255 Ponce de León Avenue
          MCS Plaza, 10th Floor                Eric Kay (pro hac vice)
          San Juan, Puerto Rico 00917-1913     erickay@quinnemanuel.com

                                               Zachary Russell (pro hac vice)
                                               zacharyrussell@quinnemanuel.com

                                               51 Madison Avenue, 22nd Floor
                                               New York, New York 10010-1603



                     Co-Counsel for the Lawful Constitutional Debt Coalition




                                               12
Case:17-03283-LTS Doc#:10697 Filed:02/05/20 Entered:02/05/20 15:10:01                         Desc: Main
                           Document Page 17 of 17



                                   CERTIFICATE OF SERVICE

          I hereby certify that on this same date, I electronically filed the foregoing with the Clerk of
  the Court using the CM/ECF system, which will send notification of such filing to counsel for the
  parties of record.

                                       /s/ Carlos R. Rivera-Ortiz
                                           USDC-PR 303409
